Opinion issued June 21, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00511-CR
                           ———————————
                    STEPHEN LARS MORRIS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Case No. 1384125


                                 OPINION

      Appellant Stephen Lars Morris was charged with the first-degree felony

offense of aggravated assault of a family member by causing serious bodily injury

with a deadly weapon. Without an agreement as to punishment, Morris pleaded

guilty to the reduced second-degree felony offense of aggravated assault of a
family member with a deadly weapon. Following preparation of a presentence

investigation (“PSI”) report and hearing, the trial court sentenced Morris to 20

years’ confinement in the Texas Department of Criminal Justice, Institutional

Division. On appeal, Morris (1) contends that the trial court violated article 42.12,

section 9(i) of the Texas Code of Criminal Procedure by failing to require that the

PSI report’s psychological evaluation include an adaptive behavior score and

(2) asks that we reform the trial court’s judgment to reflect that he has the right of

appeal. We modify the judgment as requested and affirm the trial court’s judgment

as modified.

                                      Background

      On April 13, 2013, Morris visited Edna Blair at her apartment.            Blair

testified during the sentencing hearing that she had ended her relationship with

Morris the day before, and Morris was angry that she did not want to resume the

relationship. She testified that Morris had been packing his things in the bedroom

as she stood at her front door on the phone when Morris rushed out of the bedroom

and started stabbing her. Blair fell to the floor, and Morris continued to stab her.

Blair testified that she managed to get to her neighbor’s door, where she collapsed,

and Morris continued to attack her.

      Blair’s neighbor, Jesse Smith, testified during the sentencing hearing that he

was home that evening with Lakisha Cox, and they both went to his front door



                                          2
after hearing a loud bang on the wall. Smith testified that, upon opening his front

door, he saw Blair on the ground at his doorstep and Morris standing over Blair

stabbing her repeatedly. Smith told Morris to get off Blair, and Morris “politely

just got up and walked to [Blair’s apartment], went in the [apartment], and closed

the door.” By that time, Morris had stabbed Blair over 30 times all over her body,

including her face, neck, arms, torso, and back. Smith called 911 and attempted to

tend to Blair’s injuries. When he saw Morris leaving Blair’s apartment, he told

Cox to watch where he went.

      Houston police officers apprehended Morris shortly thereafter at a nearby

convenience store. Morris was returned to the scene for a show-up identification,

and both Smith and Cox positively identified Morris as the man they saw stabbing

Blair on their doorstep. Officers arrested Morris for aggravated assault of a family

member by causing serious bodily injury with a deadly weapon.

      Morris filed pretrial motions requesting a psychiatric examination by the

Harris County Forensic Psychiatric Services to determine Morris’s sanity and the

appointment of an expert to conduct an independent psychological evaluation. By

one such motion, Morris alleged, in part, that he “suffers from diminished mental

capacity and PTSD.”

      On April 1, 2014, Morris pleaded guilty to the reduced charge of aggravated

assault of a family member using a deadly weapon. By agreement of the parties, a



                                         3
PSI report was requested prior to sentencing. Morris’s trial counsel did not make

any objections to the PSI report at the sentencing hearing.

      During the sentencing hearing, in addition to testimony detailing the charged

offense, the trial court heard testimony concerning Morris’s personal and family

history. Morris’s mother testified that he was tested in elementary school and

determined to be intellectually disabled.       Dr. Cassandra Smisson, a clinical

psychologist, testified concerning tests that she administered, including an

assessment of Morris’s intellectual functioning. Based on those tests, Dr. Smisson

testified that Morris’s IQ was measured at 66, an extremely low range of

intellectual functioning. Dr. Smisson testified that she was unable to make a

formal diagnosis of Intellectual Disability because she did not have an opportunity

to measure Morris’s adaptive functioning.

      The trial court assessed punishment at confinement in the Texas Department

of Criminal Justice, Institutional Division, for 20 years.

                                  Right of Appeal

      In his second issue, Morris asks that we reform the trial court’s written

judgment to remove the special finding which states “APPEAL WAIVED, NO

PERMISSION TO APPEAL GRANTED,” because he did not waive his right to

appeal. The State agrees that Morris did not waive his right to appeal and that the

trial court’s written judgment should be reformed as requested.



                                           4
      “An appellate court has the power to correct and reform a trial court

judgment ‘to make the record speak the truth when it has the necessary data and

information to do so, or make any appropriate order as the law and nature of the

case may require.’” Nolan v. State, 39 S.W.3d 697, 698 (Tex. App.—Houston [1st

Dist.] 2001, no pet.) (quoting Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—

Dallas 1991, pet ref’d)); see also TEX. R. APP. P. 43.2(b) (“The court of appeals

may . . . modify the trial court’s judgment and affirm it as modified”). The

authority of the courts of appeals to reform judgments is not limited to mistakes of

a clerical nature. Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993).

“Appellate courts have the power to reform whatever the trial court could have

corrected by a judgment nunc pro tunc where the evidence necessary to correct the

judgment appears in the record.” Asberry, 813 S.W.2d at 529.

      On Morris’s motion, we abated this appeal and remanded to the trial court to

determine whether there was a valid waiver of appeal. On remand, the trial court

determined that Morris had not pleaded guilty in exchange for the reduced charge

and there was no sentencing recommendation when Morris pleaded guilty. See

TEX. R. APP. P. 25.2(a)(2).     There is no indication in the record that Morris

otherwise waived his right to appeal. See Ex parte Broadway, 301 S.W.3d 694,

699 (Tex. Crim. App. 2009) (providing that “a defendant may knowingly and

intelligently waive his entire appeal as a part of a plea, even when sentencing is not



                                          5
agreed upon, where consideration is given by the State for that waiver”). The trial

court executed a new certification indicating that this is not a plea-bargain case and

Morris has the right of appeal. In light of the trial court’s corrected certification

and the record on abatement, we agree that Morris did not waive his right to appeal

and that the trial court’s judgment should be modified to delete the special finding

that Morris waived his right to appeal. See French v. State, 830 S.W.2d 607, 609

(Tex. Crim. App. 1992) (“[A]n appellate court has authority to reform a judgment

. . . to make the record speak the truth . . . .”).

       We sustain Morris’s second issue.

                        Adequacy of Psychological Evaluation

       In his first issue, Morris contends that the trial court erred in failing to

require that that the PSI report’s psychological evaluation include an adaptive

behavior score, as prescribed by Article 42.12, section 9(i) of the Texas Code of

Criminal Procedure.

A.     Applicable Law

       Before a trial court may impose a sentence on a defendant in a felony case,

the Texas Code of Criminal Procedure requires the trial court to direct a probation

officer to prepare and provide a written PSI report. TEX. CODE CRIM. PROC. art.

42.12 § 9(a).      In certain cases, the PSI report must include a psychological




                                              6
evaluation which determines the defendant’s IQ and adaptive behavior score. Id. §

9(i). Article 42.12, section 9(i) provides:

      A presentence investigation conducted on any defendant convicted of
      a felony offense who appears to the judge through its own observation
      or on suggestion of a party to have a mental impairment shall include
      a psychological evaluation which determines, at a minimum, the
      defendant’s IQ and adaptive behavior score. The results of the
      evaluation shall be included in the report to the judge as required by
      Subsection (a) of this section.

Id.

      Even in felony cases, the right to have a trial court order preparation of a PSI

report may be forfeited by inaction. See Griffith v. State, 166 S.W.3d 261, 263

(Tex. Crim. App. 2005) (holding that defendant may waive right to preparation of

PSI report required by article 42.12, section 9(a)); Jimenez v. State, 446 S.W.3d
544, 550 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (considering whether

appellant preserved claim that trial court erred in not ordering PSI report required

by article 42.12, section 9(a)); Wright v. State, 873 S.W.2d 77, 83 (Tex. App.—

Dallas 1994, pet. ref’d) (holding that right to a PSI report provided for by article

42.12, section 9(a) is subject to procedural default and may be forfeited by

inaction).    Likewise, “[t]he right to a psychological evaluation may be

forfeited . . . .” Welch v. State, 335 S.W.3d 376, 382 (Tex. App.—Houston [14th

Dist.] 2011, pet. ref’d) (citing Summers v. State, 942 S.W.2d 695, 696–97 (Tex.

App.—Houston [14th Dist.] 1997, no pet.)).



                                              7
      “To preserve error, a party must specifically object to the omission of a

psychological evaluation from the presentence investigation report.” Id. (citing

Nguyen v. State, 222 S.W.3d 537, 542 (Tex. App.—Houston [14th Dist.] 2007, pet.

ref’d); see also Brand v. State, 414 S.W.3d 854, 856 (Tex. App.—Houston [1st

Dist.] 2013, pet. ref’d) (concluding that appellant waived error by “not

challeng[ing] either the general adequacy of the PSI or its specific failure to

include a more complete psychological evaluation”).

B.    Analysis

      Morris complains that the trial court erred in failing to require that the PSI

report include an adaptive behavior score. Morris acknowledges that his trial

counsel failed to object to the omission and further acknowledges that several

courts of appeal have held that error in considering an incomplete report under

article 42.12, section 9(i) is waived if not objected to at trial. See e.g., Wright, 873
S.W.2d at 83, Nguyen, 222 S.W.3d at 542. Nonetheless, Morris argues that, under

Garrett v. State, 818 S.W.2d 227 (Tex. App.—San Antonio 1991, no pet.), which

he contends has been cited with approval by this Court, the mandatory provisions

of article 42.12, section 9(i) are not forfeited by a failure to object to a trial court’s

noncompliance.

      In Garrett, the San Antonio Court of Appeals considered whether the trial

court erred in failing to order that a PSI report including a psychological evaluation



                                            8
be prepared prior to sentencing where the record reflected that the defendant may

have suffered from mental impairment. Garrett, 818 S.W.2d at 228. The State

argued that Garrett waived any complaint under article 42.12, section 9(i) by

failing to object to the lack of a PSI report. Id. at 229. The San Antonio court

observed that the provisions of article 42.12, section 9(i) constitute an express

legislative mandate, which courts may not judicially rewrite. Id. Thus, the court

concluded that, if evidence of mental impairment exists, the mandatory provisions

of article 42.12, section 9(i) cannot be forfeited by a defendant’s failure to object.

Id.

      Contrary to the holding in Garrett, other Texas courts of appeals, including

this Court, have more recently held that complaints concerning the absence of a

PSI report or challenges to the adequacy of a psychological evaluation are subject

to procedural waiver.     See, e.g., Brand, 414 S.W.3d at 854 (concluding that

appellant waived complaint on appeal by failing to “challenge either the general

adequacy of the PSI or its specific failure to include a more complete

psychological evaluation”); Welch, 335 S.W.3d at 382 (explaining that “right to a

psychological evaluation may be forfeited, just as the right to a presentence

investigation generally”); Nguyen, 222 S.W.3d at 542 (holding that trial court error

in not ordering a psychological evaluation is waived if not objected to at trial).




                                           9
      For instance, in Nguyen, our sister court held that a “failure to object at trial

results in waiver on appeal of the trial court’s error in not ordering a psychological

evaluation.”   Nguyen, 222 S.W.3d at 542.          Though competency and sanity

evaluations had been conducted prior to Nguyen’s sentencing, neither contained an

IQ or adaptive behavior score, and Nguyen argued, in part, that the trial court erred

by not including an adequate psychological evaluation in the PSI report itself. Id.

at 541. The Fourteenth Court of Appeals reasoned that, because a psychological

evaluation is merely part of a PSI report and a defendant can waive the right to

object when no PSI report is prepared, it follows that a defendant can waive the

right to complain about the omission of part of the PSI report. Id. (“The right to a

part of the whole should not be given more protection than the right to the

whole.”). Thus, the court concluded that, notwithstanding its directory language,

the provisions of art. 42.12, section 9(i) are subject to procedural default. Id.

Because the record showed that Nguyen “failed to object at or after the sentencing

hearing to the [trial] court’s failure to order a report under section 9(i), or to the

failure of the competency and sanity evaluations to contain either an IQ score or an

adaptive behavior score,” any such error was waived. Id. at 542 (citing TEX. R.

APP. P. 33.1(a)).

      We find the reasoning of Nguyen persuasive. To the extent that Garrett

directs a different result, we decline to follow it. Morris acknowledges and the



                                          10
record shows that defense counsel failed to object at or after the sentencing hearing

to the omission of an adaptive behavior score from the PSI report. Accordingly,

any error in omitting an adaptive behavior score is waived. TEX. R. APP. P.

33.1(a); Brand, 414 S.W.3d at 856; Nguyen, 222 S.W.3d at 542.

      We overrule Morris’s first issue.

                                    Conclusion

      We modify the trial court’s judgment to strike the erroneous special finding

stating “APPEAL WAIVED, NO PERMISSION TO APPEAL GRANTED,” and

affirm the trial court’s judgment as modified.




                                               Rebeca Huddle
                                               Justice

Panel consists of Justices Keyes, Brown, and Huddle.

Publish. TEX. R. APP. P. 47.2(b).




                                          11